Citation Nr: 0404905	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-02347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
dysthymic disorder.

2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

3.  Entitlement to an increase in a 10 percent rating for 
postoperative residuals of a duodenal ulcer.

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Casula, Counsel


REMAND

The veteran had active service from November 1969 to August 
1975, and from July 1982 to November 1988.  

This case came to the Board of Veterans' Appeals (Board) from 
an RO decision which denied an increase in a 30 percent 
rating for a dysthymic disorder, denied an increase in a 10 
percent rating for a right knee disorder, denied an increase 
in a 10 percent rating for postoperative residuals of a 
duodenal ulcer, and denied a TDIU rating.  In an October 2002 
decision, the Board denied the claims.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a March 2003 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded as to these issues; a 
March 2003 Court order granted the joint motion.  [The Board 
decision also denied an increase in a 50 percent rating for a 
hysterectomy with removal of the ovaries, but an appeal of 
that issue was dismissed by the Court, and such issue is not 
now before the Board.]

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate her claims, including 
what portion she is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  The case must be remanded to the RO 
for this purpose.

The last treatment records and VA examinations of the 
disabilities in issue are now several years old, due partly 
to the delay in the appellate process.  On remand, updated 
treatment records should be obtained and current VA 
examinations should be provided as part of the duty to assist 
the veteran with her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In view of the foregoing, the case is remanded to the RO for 
the following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate her claims on appeal, 
including notice as to what portion she is 
to provide and what portion the VA is to 
provide.   

2.  The RO should obtain copies of the 
veteran's treatment records since 2000 
concerning her dysthymic disorder, right 
knee disability, and postoperative 
residuals of a duodenal ulcer.

3.  Thereafter, the RO should have the 
veteran undergo VA examinations to 
determine the current severity of her 
dysthymic disorder, right knee disability, 
and postoperative residuals of a duodenal 
ulcer.  The claims folder should be 
provided to each examiner for review.  All 
findings for rating these disabilities 
should be reported.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for increased ratings for a dysthymic 
disorder, right knee disability, and 
postoperative residuals of a duodenal 
ulcer, as well as the claim for a TDIU 
rating.  If the claims are denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


